IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00325-CV

RR PRINCE RANCH SWD LTD.,
                                                          Appellant
v.

WILLIAM O. WILEY, SHIRLEY WILEY AND
WILLIAM O. WILEY D/B/A WEN-BE,
                                                          Appellees


                          From the 369th District Court
                              Leon County, Texas
                           Trial Court No. NOT-14-12


                          MEMORANDUM OPINION


      RR Prince Ranch SWD Limited appeals from a judgment that confirmed an

arbitration award and denied its motion to set aside the arbitration award. RR Prince

Ranch complains that the trial court erred by denying its motion to set aside the

arbitration award because the arbitration panel exceeded its authority by disregarding

the law of contract construction and because the arbitration panel refused to hear

evidence material to the controversy. Because we find that the trial court did not err,
we affirm the judgment of the trial court.

       RR Prince Ranch and William O. Wiley, Shirley Wiley, and William O. Wiley

d/b/a Wen-Be entered into a contract whereby the Wileys became limited partners in a

partnership created for the purpose of drilling a well for disposing of saltwater. The

partnership agreement contained an agreement not to compete, which is the primary

provision at issue in this proceeding. William Wiley, doing business as Wen-Be, drilled

his own saltwater disposal well approximately one mile from the RR Prince Ranch well.

RR Prince Ranch filed a lawsuit against the Wileys for violating the agreement not to

compete and sought damages for the violation.       The parties agreed to submit the

proceeding to binding arbitration.

       After the arbitration, the panel of arbitrators found that the agreement not to

compete was ambiguous, and found in favor of the Wileys. The arbitration panel made

a finding that the Wileys did not violate the agreement and awarded attorney’s fees and

costs to the Wileys. RR Prince Ranch filed a motion with the trial court to vacate the

arbitration award and the Wileys filed a motion to confirm the award and for entry of

judgment. After hearing arguments by counsel, the trial court denied the motion to

vacate, granted the Wileys’ motion, and entered a final judgment confirming the

arbitration award.

Denial of Motion to Vacate

       In its first issue, RR Prince Ranch complains that the trial court erred by


RR Prince Ranch SWD LTD. v. Wiley                                                Page 2
confirming the arbitration award because the decision of the arbitrators exceeded their

authority by disregarding the law. RR Prince Ranch argues that the decision exceeded

the authority of the arbitrators because their findings constituted a gross mistake and

manifest disregard of the law because the language of the agreement not to compete

was not ambiguous and the contract as a whole required a different result.

       We review a trial court's decision to vacate or confirm an arbitration award de

novo based on a review of the entire record. Humitech Dev. Corp. v. Perlman, 424 S.W.3d
782, 790 (Tex. App.—Dallas 2014, no pet.). An arbitration award is presumed valid. Id.

All reasonable presumptions are indulged to uphold the arbitrators’ decision, and none

are indulged against it. Ancor Holdings, LLC v. Peterson, Goldman & Villani, Inc., 294
S.W.3d 818, 826 (Tex. App.—Dallas 2009, no pet.); Statewide Remodeling, Inc. v. Williams,

244 S.W.3d 564, 568 (Tex. App.—Dallas 2008, no pet.) The party seeking to vacate the

award has the burden of proving grounds for vacatur exist. Roehrs v. FSI Holdings, Inc.,

246 S.W.3d 796, 804 (Tex. App.—Dallas 2008, pet. denied).

       RR Prince Ranch’s argument is couched in terms of whether the arbitrators

exceeded their authority; however, its argument is really a complaint that the

arbitrators committed an error of law. A complaint that the arbitrators decided an issue

incorrectly or made a mistake of law is not a complaint that the arbitrators exceeded

their powers. Centex/Vestal v. Friendship West Baptist Church, 314 S.W.3d 677, 686 (Tex.

App.—Dallas 2010, pet. denied); see Pheng Invs., Inc. v. Rodriguez, 196 S.W.3d 322, 329


RR Prince Ranch SWD LTD. v. Wiley                                                  Page 3
(Tex. App.—Fort Worth 2006, no pet.). A reviewing court is not at liberty to substitute

its judgment for that of the arbitrators merely because it might have reached a different

decision. Statewide Remodeling, 244 S.W.3d at 568. Further, because our review is so

limited, we may not vacate an award even if it was based upon a mistake in law.

Humitech Dev. Corp., 424 S.W.3d at 790; Centex/Vestal, 314 S.W.3d at 683; Royce Homes,

L.P. v. Bates, 315 S.W.3d 77, 85 (Tex. App.—Houston [1st Dist.] 2010, no pet.). Even if

we were to determine that the arbitrators made a mistake of law by finding the

agreement was ambiguous, we do not find that the arbitrators exceeded their authority.

We overrule issue one.

Failure to Hear Additional Evidence

       In its second issue, RR Prince Ranch complains that the trial court erred by not

vacating the arbitration award because the arbitrators refused to hear additional

evidence regarding intent of the parties. RR Prince Ranch contends that when it found

out that the arbitrators determined that the agreement was ambiguous, it should have

allowed RR Prince Ranch to present additional evidence of the intent of the parties. No

record was made of the proceedings before the arbitrators. RR Prince Ranch argues that

a record was not necessary for this Court to determine that the arbitrators refused to

hear additional evidence after it issued its decision in favor of the Wileys. The Wileys

contend that because there is no record of the proceedings, we are unable to properly

review this complaint because evidence was presented at the arbitration regarding


RR Prince Ranch SWD LTD. v. Wiley                                                  Page 4
intent.

          A party seeking to vacate an arbitration award bears the burden of bringing

forward a sufficient record establishing a basis for vacating the award. In re Chestnut

Energy Partners, Inc., 300 S.W.3d 386, 400 (Tex. App.—Dallas 2009, pet. denied);

Statewide Remodeling, 244 S.W.3d at 567. In the absence of a complete record, we must

presume the arbitration evidence adequately supported the award.                   Statewide

Remodeling, 244 S.W.3d at 567. Because an adequate record is not before us, we cannot

say that the arbitrators erroneously refused to consider additional evidence not

presented during the arbitration. Additionally, we cannot determine whether or not the

additional evidence would have been relevant because RR Prince Ranch did not make

the trial court aware of the substance of the additional evidence it wished to present.

We overrule issue two.

Conclusion

          Having found no reversible error, we affirm the judgment of the trial court.



                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 18, 2015
[CV06]



RR Prince Ranch SWD LTD. v. Wiley                                                        Page 5